Mr. Justice Leech delivered the opinion of the court: The declaration filed in this case by the claimant, Henry W. Conrad, sets forth that on December 6th, 1926, one LeRoy DeYoung was employed by claimant as a bread salesman and truck driver, claimant being in the wholesale bread business; that he owned a Reo delivery truck which was a six cylinder truck with panel body, and was in good, first class condition, which truck was on that day being driven by said DeYoung on Route'17, being a State highway, towards routes 25 and 8, which lead to 17; that as DeYoung was driving east on route 17, which was the route between Kankakee and Momence in Kankakee County, and as he came opposite the farm buildings of the Huskins farm, located on route 17, where the cement road at that point is 18 feet in width, the farm being located about four miles east of the City of Kankakee, and while driving on the right hand side of the road, at about 3:30 o’clock in the afternoon, he noticed a truck about a block ahead of him, which was travelling at a speed of about 15 miles per hour; that he commenced blowing his horn while a block behind said truck, in the lead, and he turned north, or to the left, to go around it, when suddenly the driver of that other truck in the lead, giving no signal, turned directly in front of the Reo truck, throwing the Reo truck against a telephone pole at that point, and doing considerable damage to it. The truck so turning to the left was a Packard State truck, with platform on the rear and an enclosed cab, driven by Harry Goodknecht, who was in the employ of the State of Illinois in the Highway Commission service; there was no cross road where the State truck turned to his left across the road in front of the Reo truck and the driver gave no signal with an outstretched hand, or otherwise that he intended to make such a turn, the turn leading-into a private driveway leading to the farm buildings above mentioned. The damage to the Reo truck amounted to $351.51. The demurrer filed by the State of Illinois, through the Attorney General, is sustained as a matter of law. Although there is no legal responsibility on the part of the State of Illinois, in cases of this character, we feel that in equity and good conscience, an award should be made, and we accordingly award to claimant the sum of $351.51.